Spoeford, J.
This is an action for the alleged unwarrantable and illegal destruction of a railroad belonging to the plaintiff, of which the iron and other materials are declared to be worth $7500, for which sum the suit is brought.
*347The injury is said to have been done in 1840, and the suit was instituted in Juno, 1850.
We concur with the District Judge, that the action must, on the whole, be considered as an action in damages for an alleged tort.
The plea of prescription was, therefore, properly sustained.
Judgment affirmed.